                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                   Case No. 21-mj-30189
                                                              (Hon. Laurie J. Michelson presiding)
v.

VIRGILIO MONES PALADO, JR.,

       Defendant.


                    ORDER GRANTING GOVERNMENT’S MOTION FOR
                         REVOCATION OF RELASE ORDER [4]


       Virgilio Palado is charged in a criminal complaint with production or attempting to

produce, receipt, and possession of child pornography. (ECF No. 1.) Following a detention

hearing in the Eastern District of California, on April 27, 2021, the magistrate judge ordered

Palado released pending trial and imposed numerous bond conditions. The government filed a

Motion to Revoke Release Order (ECF No. 4) and a supplement in support of the same (ECF No.

5), and the defense responded (ECF Nos. 9, 10). The Court conducted a hearing under 18 U.S.C.

§ 3145(a)(1) on April 30, 2021, and the parties presented additional argument. For the reasons

stated more fully on the record in the Court’s oral ruling,

       IT IS HEREBY ORDERED that the Motion for Revocation of Release Order is

GRANTED and Defendant Virgilio Palado is ordered detained pending trial.

       SO ORDERED.

                                 Directions Regarding Detention

       The defendant is remanded to the custody of the Attorney General or to the Attorney
General’s designated representative for confinement in a corrections facility separate, to the
extent practicable, from persons awaiting or serving sentences or being held in custody pending
appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the corrections facility must deliver the defendant to a
United States Marshal for the purpose of an appearance in connection with a court proceeding.

       Dated: April 30, 2021


                                           s/Laurie J. Michelson
                                           LAURIE J. MICHELSON
                                           UNITED STATES DISTRICT JUDGE




                                              2
